UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA

cRIMINAL ACTION
No. 1 00-10247-wGY-1

V.

DARNELL A. MOORE

Defendant.

v~'»v`_/\_/VVV`,

 

YOUNG, D.J. November 14, 2018

MEMORANDUM & ORDER

Darnell A. Moore (“Moore”) filed a petition under 28 U.S.C.
§ 2255 to vacate and correct his sentence pursuant to Johnson v.
United States, 135 S. Ct. 2551 (2015). Suppl. Mot. Correct
Sentence (“Def.’s Mot.”) 1, ECF No. 107. This Court held that
Moore’s petition fell under the second and successive bar. The
Court of Appeals for the First Circuit granted certification to
Moore’s petition, however, and ordered the district court to
redo its original analysis. Moore v. United States, 871 F.3d
72, 85 (1st Cir. 2017) (citing 28 U.S.C. § 2244(b)(4)).

Moore argues that since applicable case law renders
improper his categorization and sentencing as a career offender
pursuant to section 2K2.1(a)(2) of the United States Sentencing
Guidelines (“U.S.S.G.” or the “Guidelines”), he ought be

resentenced. Def.’s Mot. 1.

Moore filed his section 2255 petition in June 2016, Mot.
Correct Sentence, ECF No. 97, which was within one year of the

Supreme Court’s June 2015 decision in Johnson v. United States,

 

135 S. Ct. 2551 (2015), and therefore within the one-year
statute of limitations for filing a habeas corpus petition. §ee
28 U.S.C. § 2255(f)(3).

Moore asked the First Circuit to apply the new rule of
constitutional law announced in Johnson directly to the
Sentencing Reform Act of 1984 (“SRA”).l Moo£§, 871 F.3d at 80.
In considering this issue, the First Circuit explained that the
pre-Booker SRA “made the Guidelines binding on district judges”
and that the Supreme Court has “consistently held that the
Guidelines have the force and effect of laws.” ;g; at 81

(quoting United States v. Booker, 543 U.S. 220, 233-34 (2005)

 

(opinion of Stevens, J.)). The First Circuit continued that,
while the SRA and Booker do not use the term “fix” to describe
the effect of the mandatory Guidelines on sentences, “a statute
found to ‘bind[]’ in Booker necessarily ‘fix[es]’ under
Johnson[] . . . .” Moo£e, 871 F.3d at 81-82 (alteration in

original).

 

1 Sentencing Reform Act of 1984, Pub. L. No. 98-473, 98
Stat. 1987 (codified in various provisions of chapters 18 and 28
of the United States Code).

[2]

The SRA, the First Circuit explained, also used the same
language as the Armed Career Criminal Act’s residual clause to
provide the standard by which this Court fixed Moore's sentence.
;d; at 82. Moreover, the First Circuit agreed that “[t]he
residual clause of the career offender guideline is identical to
the residual clause of [the Armed Career Criminal Act].” ;d; at
80 n.5. “The two clauses have also been interpreted in the same

way." See id. (citing United States v. Ramirez, 708 F.3d 295,

 

305-07 (1st Cir. 2013); United States v. Giggey, 551 F.3d 27,
38-41 (1st Cir. 2008)).

The First Circuit thus ultimately granted Moore the
certification he requested. §§e id; at 74. They certified that
his motion “contain[s] . . . a new rule of constitutional law,
made retroactive to cases on collateral review by the Supreme
Court, that was previously unavailable.” ld; (alteration in
original) (citing 28 U.S.C. § 2255(h)). The First Circuit left
it up to this Court to “redo the very analysis performed [by it
in its] opinion before entertaining a successive § 2255 motion.”
ld; at 85.

In his motion, Moore argues that the new rule Johnson
created invalidates the residual clause of the career offender
guideline applied at his sentencing -- which occurred before
Booker made the guidelines advisory. Def.’s Mot. 25; see

Booker, 543 U.S. at 245 (opinion of Breyer, J.).

[3]

Since Beckles v. United States, 137 S. Ct. 886, 897 (2017),
where the Supreme Court limited its decision to sentences
imposed under the advisory guidelines, there are two other cases
in this District that consider the constitutionality of the
residual clause in the career offender guidelines as applied
pre-Booker. §§y, 282 F. Supp. 3d at 425-27; §eid v. United
States, 252 F. Supp. 3d 63, 66-68 (D. Mass. 2017) (Ponsor, J.).
In each, the district court held that the residual clause
violated the Due Process Clause and allowed the petitioner's
motion to correct his sentence. Boy, 282 F. Supp. 3d at 427-28;
§§id, 252 F. Supp. 3d at 66, 68. The court in §§id emphasized
that “Beckles itself makes clear that its holding does not
govern sentences imposed under the non-advisory, pre-Booker
sentencing regime, and . . . the logic of the Johnson decisions
makes them fully applicable in a pre-Booker, mandatory
Guidelines context.” 252 F. Supp. 3d at 64. The court in Boy
also observed that “Beckles does not preclude application of
Johnson[] to the residual clause of the career offender
guideline.” §§y, 282 F. Supp 3d at 427.

Moore was sentenced in 2002, Electronic Clerk’s Notes, ECF
No. 63, under guidelines that “the pre-Booker SRA made binding

on judges, making them vulnerable to vagueness challenges

under the rule adopted in Johnson[].” See Roy, 282 F. Supp. 3d

[4]

at 428. As did my colleagues in Boy and §eid, this Court holds
the pre-Booker career offender guideline void for vagueness.
Thus far the analysis is in Moore’s favor, but the
government has one final arrow in its quiver, Before Moore’s
sentencing, the government filed a motion under Guidelines
section 5K1.1, ECF No. 69, which permits the Court to sentence
below the low end of the Guidelines if the Government files a
“substantial assistance” motion (as it did here). §§§ gage v.
United States, 504 U.S. 181, 182-83 (1992) (observing that
section 5K1.1 “permits district courts to go below the minimum
required under the Guidelines if the Government files . . . a

motion.”); United States v. Mariano, 983 F.2d 1150, 1155 (1st

 

Cir. 1993) (same). Thus, the government argues that under
Beckles, in the particular circumstances of this case, the
career offender residual clause, identical to that in the ACCA,
is “not subject to a vagueness challenge under the Due Process
Clause” because here the “Guidelines do not fix the permissible
range of sentences.” Gov. Opp’n Def. Suppl. Mot. Correct
Sentence (“Gov. Opp’n”) 3, 7, ECF No. 116 (internal citations

and quotations omitted) (citing Beckles, 137 S. Ct. at 892).

[5]

This is sophistry, pure and simple.2 We must always

remember that the oxymoronic mandatory guidelines had the force

 

2 Dr. Seuss got it right; judges ought imitate Horton:

1 meant what I said

And I said what I meant .
Dr. Seuss, Horton Hatches the Egg passim (Random House 1940);
see Hon. Robert E. Keeton, Judging 1 (1990) (“Judicial choice at
its best is reasoned choice candidly explained.”). Tragically,
the United States Sentencing Guidelines are still rife with
sophistry throughout and, despite their demotion to mere
advisory status, see Booker, 543 U.S. at 245, they continue to
guide judges into indefensible conundrums with all too unjust
practical consequences.

Consider but two examples:

First, a federal judge alone may decide to impose an
enhanced sentence based on a fair “preponderance of the evidence
standard,” U.S.S.G. § 6A1.3 cmt., even though the rules of
evidence expressly do not apply to sentencing hearings, Fed. R.
Evid. 1101(d)(3), and such enhancements are not considered fact
finding at all. But see Cunningham v. California, 549 U.S. 270,
281 (2007) (Ginsburg, J.) (“This Court has repeatedly held that,
under the Sixth Amendment, any fact that exposes a defendant to
a greater potential sentence must be found by a jury, not a
judge, and established beyond a reasonable doubt, not merely by
a preponderance of the evidence.”); see also United States v.
Gurley, 860 F. Supp. 2d 95, 100-01 (D. Mass. 2012); United
States v. Kandirakis, 441 F. Supp. 2d 282, 330 (D. Mass. 2006)
(both cases applying Cunningham to federal sentencing hearings).
Scholars tell us that a mode of analysis learned in the civil
context tends to show up in criminal sentencing as well.

Elliott Ash, Daniel L. Chen & Suresh Naidu, Ideas Have
Consequences: The Impact of Law and Economics on American
Justice 22-27 (preliminary version) (Oct. 22, 2018) (on file
with authors).

Surely the reverse is true: a mode of analysis used in
criminal sentencing may appear in civil proceedings, too. The
judge who confidently imposes a more severe sentence based on
the multi-level hearsay in a pre-sentence report is far more
likely to usurp the jury function and “find” it reasonable to
grant summary judgment under Federal Rule of Civil Procedure 56.

And, second, what of the charade of “acceptance of
responsibility”? U.S.S.G. § 3El.1. In today’s world, where
97.2% of federal offenders plead guilty, see Fiscal Year 2017
Guideline Sentences: National Data, U.S. Sentencing Commission

[6]

 

 

 

 

 

of law and that law was unconstitutional. Booker, 543 U.S. at
226-27 (opinion of Stevens, J.). For 17 years I -- along with
every other federal judge -- imposed sentences on offenders that
today would be unconstitutional. No more.

True, I had some discretion concerning the sentence to be
imposed on Moore. But that had always been the case. Even the
mandatory guidelines had an upper and lower limit. The filing
of the motion under section 5K1.1 did nothing more than
potentially lower the bottom limit. What's more, the
government’s argument altogether ignores the very real
phenomenon of “anchoring,” i.e. the effect of the guidelines

themselves on particularized sentencing decisions. Hughes v.

 

(2017), https://www.ussc.gov/sites/default/files/pdf/research-
and-publications/annual-reports-and-
sourcebooks/Z017/stats_Nat.pdf, and virtually all of them get
the discount for “acceptance,” see Offenders Receiving Each
Chapter Three Guideline Adjustment, U.S. Sentencing Commission
(2017), https://www.ussc.gov/sites/default/files/pdf/research-
and-publications/annual-reports-and-
sourcebooks/20l7/Table18.pdf, it is evident that those who rely
on the constitutional guarantee that “the trial of all crimes,
save for impeachment, shall be by jury,” U.S. Const. amend. VI,
are suffering a penalty. Is it an unconstitutional penalty?
After all, the mandatory guidelines were declared
unconstitutional precisely because they operated to usurp the
jury's role. Booker, 543 U.S. at 233-34 (opinion of

Stevens, J.). Even putting this question to one side, what is
clear is that the Sentencing Commission considers sentences that
incorporate the three-level “acceptance” reduction to be
“sufficient but not greater than necessary,” 18 U.S.C.

§ 3553(a), to accomplish the statutory goals of sentencing.
Perhaps a three level reduction is appropriate in every case,
regardless of the means of conviction, plea or trial.

[7]

 

United States, 138 S. Ct. 1765, 1775 (2018); see also Molina-
Martinez v. United States, 136 S. Ct. 1338, 1349 (2016)
(determining that the Guidelines “serve as the starting point
for the district court’s decision and anchor the court’s
discretion in selecting an appropriate sentence.”); §§ugh v.
United States, 569 U.S. 530, 541 (2013) (“The post-Booker
federal sentencing scheme aims to achieve uniformity by ensuring
that sentencing decisions are anchored by the Guidelines and
that they remain a meaningful benchmark through the process of
appellate review.”); In re Clayton, 829 F.3d 1254, 1259-60 (11th

Cir. 2016); United States v. Ingram, 721 F.3d 35, 40 (2d Cir.

 

2013) (Calabresi, J., concurring); United States v. Turner, 548
F.3d 1094, 1099 (D.C. Cir. 2008).

Furthermore, 1 declined to depart downwards from the
guidelines range on the government's 5K1.1 motion because Moore
failed to appear at his original sentencing hearing. Statement
of Reasons 4, ECF No. 65. 1 thus sentenced Moore without any
regard to the 5K1.1 motion at all. The unconstitutional career
offender guideline, then, not only anchored my decision, but
also fully informed the sentence that I imposed within a certain
range. This is not a theoretical construct. 1 well remember
sentencing Moore. 1 know what 1 did and why.

This is a far cry from the truly advisory system ushered in

by remedial Booker. See 543 U.S. at 226-27 (opinion of

[8]

Stevens, J.); United States v. Rodriguez, 630 F.3d 39, 42 (1st
Cir. 2010) (welcoming and valuing a truly advisory guidelines
regime). Beckles does not control here.

This Court, therefore, ALLOWS Moore’s petition to vacate
and correct his sentence under 28 U.S.C. § 2255. A new
sentencing hearing will be promptly scheduled.

SO ORDERED.

Z?/(Zz.

WILLIAM G.
DISTRICT JU E

  
   

 

[9]

